Exhibit THE TERMS AND CONDITIONS OF THER AGREEMENT ARE PURSUANT TO THE PG&E COMPANY OFFICER SEVERANCE PLAN, ADOPTED BY THE NOMINATING, COMPENSATION, AND GOVERNANCE COMMITTEE OF PG&E COMPANY, AND ARE NOT SUBJECT TO NEGOTIATION SEPARATION AGREEMENT This Separation Agreement (“Agreement”) is made and entered into by and between Barbara Barcon and Pacific Gas and Electric Company (the “Company” or “PG&E”) (collectively the “Parties”) and sets forth the terms and conditions of Ms. Barcon’s separation from employment with the Company.The “Effective Date” of this Agreement is defined in paragraph18(a). 1.Resignation.Effective the close of business on March 1, 2010 (for purposes of this Agreement, the “Date of Resignation”), Ms. Barcon will resign from her position as Vice President, Finance and Chief Financial Officer of Pacific Gas and Electric Company. Ms. Barcon shall have until March 21 2010, to accept this Agreement by submitting a signed copy to the Company.Regardless of whether Ms.
